Washington App. No. 00CA39, 2001-Ohio-2473. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Washington County. Upon consideration of the joint motion of appellee and amicus curiae, Ohio Attorney General Jim Petro, for leave to participate in oral argument scheduled for February 25, 2003,
IT IS ORDERED by the court that the motion for leave to participate in oral argument be, and hereby is, granted, and the amicus curiae shall share the time allotted to appellee.